Name: Commission Implementing Regulation (EU) 2017/1112 of 22 June 2017 amending Regulation (EC) No 3199/93 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty
 Type: Implementing Regulation
 Subject Matter: food technology;  beverages and sugar;  technology and technical regulations;  criminal law;  economic geography;  taxation
 Date Published: nan

 23.6.2017 EN Official Journal of the European Union L 162/22 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1112 of 22 June 2017 amending Regulation (EC) No 3199/93 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/83/EEC of 19 October 1992 on the harmonisation of the structures of excise duties on alcohol and alcoholic beverages (1), and in particular Article 27(4) thereof, Whereas: (1) Pursuant to Article 27(1)(a) of Directive 92/83/EEC, Member States are required to exempt from excise duty alcohol which has been completely denatured in accordance with the requirements of any Member State, provided that those requirements have been duly notified and accepted in accordance with the conditions laid down in paragraphs 3 and 4 of that Article. (2) Denaturants which are employed in each Member State for the purposes of the complete denaturing of alcohol as referred to in Article 27(1)(a) of Directive 92/83/EEC are described in the Annex to Commission Regulation (EC) No 3199/93 (2). (3) Commission Implementing Regulation (EU) 2016/1867 (3) amended Regulation (EC) No 3199/93 by introducing a single common procedure for the complete denaturing of alcohol. That common procedure involved the use, per hectolitre of absolute ethanol, of one litre of isopropyl alcohol (IPA), one litre of methyl ethyl ketone (MEK) and one gram of denatonium benzoate. It was also intended to replace all of the various national denaturing procedures, in order to prevent evasion, avoidance and abuse. (4) The procedure followed in adopting Implementing Regulation (EU) 2016/1867 was not in accordance with Article 27(3) and (4) of Directive 92/83/EEC. This Implementing Regulation should therefore be repealed. (5) On or before 15 March 2017 certain Member States communicated to the Commission the denaturants for the complete denaturing of alcohol which they intend to employ for the purposes of Article 27(1)(a) from 1 August 2017. (6) The Commission transmitted the communications received to the other Member States at the latest on 15 March 2017. (7) One Member State raised an objection as referred to in Article 27(4) of Directive 92/83/EEC on the ground that the procedure for the complete denaturing of alcohol containing one litre of isopropyl alcohol (IPA), one litre of methyl ethyl ketone (MEK) and one gram of denatonium benzoate per hectolitre of absolute ethanol is open to misuse and therefore does not fulfil the requirements of Article 27(1) of Directive 92/83/EEC with regard to preventing any evasion, avoidance or abuse. (8) In respect of Member States that did not communicate their intention to use new denaturants, the procedures already contained in the Annex to Regulation (EC) No 3199/93 before it was amended by Implementing Regulation (EU) 2016/1867 should continue to apply. (9) Procedures which are no longer included in the Annex to Regulation (EC) No 3199/93 may be used in a Member State in which they are authorised, for the production of denatured alcohol to be used in the manufacture of any product not for human consumption, pursuant to Article 27(1)(b) of Directive 92/83/EEC. (10) Regulation (EC) No 3199/93 should therefore be amended accordingly. (11) In order to avoid any doubt about the applicable provisions in these specific circumstances, Implementing Regulation (EU) 2016/1867 should be explicitly repealed. (12) For reasons of legal certainty this Regulation should apply from the same date as Implementing Regulation (EU) 2016/1867 and should therefore enter into force as a matter of urgency. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Excise Duties, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 3199/93 is replaced by the text in the Annex to this Regulation. Article 2 Implementing Regulation (EU) 2016/1867 is repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 1 shall apply from 1 August 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 31.10.1992, p. 21. (2) Commission Regulation (EC) No 3199/93 of 22 November 1993 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty (OJ L 288, 23.11.1993, p. 12). (3) Commission Implementing Regulation (EU) 2016/1867 of 20 October 2016 amending the Annex to Regulation (EC) No 3199/93 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty (OJ L 286, 21.10.2016, p. 32). ANNEX ANNEX List of products with their Chemical Abstracts Service (CAS) registry number authorised for the complete denaturing of alcohol. Acetone CAS: 67-64-1 C.I. reactive red 24 CAS: 70210-20-7 Crystal violet (C.I. No 42555) CAS: 548-62-9 Denatonium benzoate CAS: 3734-33-6 Ethanol CAS:64-17-5 Fluorescein CAS: 2321-07-5 Fusel oil CAS: 8013-75-0 Gasoline (including unleaded gasoline) CAS: 86290-81-5 Isopropyl alcohol CAS: 67-63-0 Kerosene CAS: 8008-20-6 Lamp oil CAS: 64742-47-8 and 64742-48-9 Methanol CAS: 67-56-1 Methyl ethyl ketone (2-butanone) CAS: 78-93-3 Methyl isobutyl ketone CAS: 108-10-1 Methyl isopropyl ketone CAS: 563-80-4 Methyl violet CAS: 8004-87-3 Methylene blue (52015) CAS: 61-73-4 Solvent naphtha CAS: 8030-30-6 Spirits of turpentine CAS: 8006-64-2 Naphtha (petroleum) CAS: 92045-57-3 Tert-butyl alcohol CAS: 75-65-0 Thiophene CAS: 110-02-1 Thymol blue CAS: 76-61-9 The term absolute ethanol  in this Annex has the same meaning as the term absolute alcohol  used by the International Union of Pure and Applied Chemistry. In all these Member States, any dye may be added to the denatured alcohol to give it a characteristic colour, making it immediately identifiable. I. The common denaturing procedure for completely denatured alcohol employed in Belgium, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland: Per hectolitre of absolute ethanol:  1,0 litre isopropyl alcohol,  1,0 litre methyl ethyl ketone,  1,0 gram denatonium benzoate. II. An increased concentration of the common denaturing procedure for completely denatured alcohol, employed in the following Member States: Bulgaria, Czech Republic, Romania, and the United Kingdom Per hectolitre of absolute ethanol:  3,0 litres isopropyl alcohol,  3,0 litres methyl ethyl ketone,  1,0 gram denatonium benzoate. Croatia Per hectolitre of absolute ethanol: A minimum of:  1,0 litre isopropyl alcohol,  1,0 litre methyl ethyl ketone,  1,0 gram denatonium benzoate. Sweden Per hectolitre of absolute ethanol:  1,0 litre isopropyl alcohol,  2,0 litres methyl ethyl ketone,  1,0 gram denatonium benzoate. III. Additional denaturing procedures for completely denatured alcohol employed in certain Member States: Per hectolitre of absolute ethanol any of the following formulations: Czech Republic 1. 0,4 litre solvent naphtha, 0,2 litre kerosene, 0,1 litre technical petrol. 2. 3,0 litres ethyl tert-butyl ether, 1,0 litre isopropyl alcohol, 1,0 litre unleaded gasoline, 10 milligrams fluorescein. Greece Only low-quality alcohol (heads and tails from distillation), with an alcoholic strength of at least 93 % volume and not exceeding 96 % volume can be denatured. Per hectolitre of hydrated alcohol of 93 % volume, the following substances are added:  2,0 litres methanol,  1,0 litre spirit of turpentine,  0,50 litre lamp oil,  0,40 gram methylene blue. At a temperature of 20 °C, the end product will reach, in its unaltered state, 93 % volume. Finland  authorised until 31.12.2018 Per hectolitre of absolute ethanol any of the following formulations: 1. 2,0 litres methyl ethyl ketone, 3,0 litres methyl isobutyl ketone. 2. 2,0 litres acetone, 3,0 litres methyl isobutyl ketone.